Gary, J. .This suit was commenced before a justice of the peace. On appeal to the Circuit Court, that court gave leave to amend by adding a co-plaintiff. This was warranted by the practice act and McDowell v. Town, 90 Ill. 859. On the conflicting evidence the verdict of the jury is final, and the instructions asked by the defendant, that the contract for the renting of stands at a picnic was void because the picnic was, on Sunday, come with a poor grace from one who does not intend to obey the law, and are not based upon any evidence that the picnic was in this State. For aught that this record shows it may have been in an adjoining State, in which neither the Circuit nor this court has any judicial knowledge that Sunday is regarded. Judgment affirmed.